       Case 3:13-cr-00110-RV-EMT Document 41 Filed 04/22/21 Page 1 of 2


                                                                          Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                                 Case Nos.: 3:13cr110/RV/EMT
                                                               3:21cv482/RV/EMT
JACOB DANIEL HAWKINS
                                        /

                                            ORDER

       This cause comes on for consideration upon the chief magistrate judge=s

Report and Recommendation dated March 17, 2021 (ECF No. 40). The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

       Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge=s Report and Recommendation (ECF No.

40) is adopted and incorporated by reference in this order.

       2.     Defendant’s pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody (ECF No. 39) is

DENIED and DISMISSED as untimely; and
Case Nos.: 3:13cr10/RV/EMT; 3:21cv482/RV/EMT
       Case 3:13-cr-00110-RV-EMT Document 41 Filed 04/22/21 Page 2 of 2


                                                                     Page 2 of 2

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 22nd day of April 2021.



                                     /s/ Roger Vinson
                                     ROGER VINSON
                                     SENIOR UNITED STATES DISTRICT JUDGE




Case Nos.: 3:13cr10/RV/EMT; 3:21cv482/RV/EMT
